869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James SLOVER, Claimant-Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 87-3247.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Pursuant to the Agreed Motion filed by the Claimant James Slover, this Court vacates the decisions of the Benefits Review Board and the Administrative Law Judge in his case and remands this case to the Deputy Commissioner of the Office of Workers' Compensation Programs for entry of an award of black lung benefits to James Slover within 30 days and the calculation of the precise benefits due to Mr. Slover.